By the Court :
There never has been a time, since the establishment of the territorial government, when the title to real estate could be conveyed by an assignment, indorsed on a deed. The ordinance for the government of the territory, provided that real estates might be conveyed by lease and release, or bargain and sale, signed, sealed, and delivered by the person, being of full age, in whom the estate might be; attested by two witnesses, provided such conveyances be acknowledged, or the execution thereof duly proved and recorded, etc. This form of conveying real estate has been recognized ever since.
The indorsement relied on as a deed conveys nothing but the instrument itself. It may vest in the assignee a right to the paper and the wax, but it can not affect the title to the land. It does not describe the land, or purport to convey it, much less does it contain the operative words of a grant. It is an assignment of all the right and title of the assignor in the deed on which it is written. In equity it might be considered as an executory contract, and on proof of the facts connected with it, might entitle the assignee to a decree for a specific performance, but it can not operate as a conveyance of the legal title.
Judgment for defendants.†

 Note by the Editor. — Same principle, ii. 234.